              Case 7:20-cv-00244 Document 7 Filed on 09/08/20 in TXSD Page 1 of 3


i


                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION

     UNITED STATES OF AMERICA.                               $
                                                             $
                                    Plaintffi                $
                                                             $
                                                             $            CASE   NO.   7:20-cv-244
                                                             $
     6.584 ACRES OF LAND, MORE OR                            $
     LESS, SITUATE IN HIDALGO COUNTY,                        $
     S,fATE OF,|EXAS; AND HEIRS OF                           $
     ROMULO CAVAZOS, ET AL. AND                              $
     HEIRS OF RAUL CAVAZOS, et al.,                          $
                                                             $
                                                             $
                                 Defendants                  $



                             WAIVER OF SERVICF] OF JUDICIAL PROCESS


                               To      HILDA M. GARCIA CONCEPCION
                                       Assistant United States Attomey
                                       1701 W. Bus. Highway 83, Suite 600
                                       McAllen, Texas 78501

              I   acknowledge receipt of your request to waive service ofjudicial process in this action

    along with a copy of the Notice of Condemnation, two copies of this waiver form, and a self-

    addressed postage-free envelope that        I can use to retum one signed copy ofthe waiver to you, at

    no cosl to me.

              I, or the entity on whose behalfl am acting, agree to avoid the costs associated with formal

    service   ofjudicial process in the manner provided by Federal Rules of Civil Procedure 4 and 71.1.




                                                      Page   I of3
                                                 IVaiver of Semice ofJP
      Case 7:20-cv-00244 Document 7 Filed on 09/08/20 in TXSD Page 2 of 3

                                                                                                                  ,



        I understand that I, or the entity on whose behalf I am acting, will retain all           defenses or

objections to the lawsuit, the court's jurisdiction, and the venue of the action, but that I waive any

objections to a defect in the Notice of Condemnation or in the service thereof.

       I understand that I, or the entity on whose behalf I am acting, pusuant to Federal Rule of

Civil Procedure 71.1, may file a notice of      appearance      if there is no objection or defense to the

taking ofthe condemned lands. In the altemative, ifthere is an objection or defense to said taking,

I, or the entity on whose behalf I am acting, must serve an answer upon plaintiff s atlomey at the

address herein designated within twenty-one (21) days after being served with the Notice                     of
Condemnation. I further acknowledge that the answer must identify the property in which I, or the

entity on whose behalf   I   am acting, claim an interest, state the nature and extent of the interest

claimed, and state all objections or defenses to the taking.

       I, or the entity on whose behalf I am acting, understand that a failure to serve an answer

within twenty-one (21) days shall constitute    a consent to the       taking and to the authority ofthe court

to proceed to hear the action and   fixjust compensation,      and shall constitute a waiver   ofall   defenses

and objections not so presented.

       I further understand that at the trial ofthe issue ofjust compensation, whether or not I, or

the entity on whose behalf I am acting, have filed an answer or served a notice of appearance, I

may present evidence as to the amount ofjust compensation to be paid for the property acquired

herein and I may share in the distribution ofthe award for compensation.




                                                Page 2   of3
                                          lltaiver of Service of J P
     Case 7:20-cv-00244 Document 7 Filed on 09/08/20 in TXSD Page 3 of 3




                        B1'    (
                              sr(;        UITE

                               ,hne+tt
                              JANETTE CAVAZOS
                                                          I utcit5
                              Power of Attomey for Defendants:
                              Efrain Cavazos, Humberto Cavazos, Rogerio Cavazos,
                              Maria Rosario Cavazos aka Maria Rosario Buentello,
                              Bertha Oralia Cavazos aka Bertha Oralia Santana, Ruben
                              Cavazos, Gloria Dalia Guerra, Pablo Servando Guerra,
                              Juan Lino Guerra, Gloria Diana Sauceda, Jaime Cavazos,
tl                            Michelle Alejandro, Angie Marin, Keila Cavazos aka Keila
                              Marie Tzoyohua, Ariana Pitalua, Rebecca Hemandez,
                              Paula Gonzalez, and Melissa Salazar


                                   q 3 u.0
                              DA

                              Please provide the        following:       .)


                                                                       ftllfilLLL pJL
                              N                   ADDRE
                                                                       fl       1g\-73
                              PHYSICAL ADDRESS (if different from mailing)
                                                   C b        L
                              PHONE NUMBER

                              \\'hat   is the     bestfe to reach you at this phone
                              number?             EIo^y    EErening

                              .t)r(tr*CotinuS@
                              ilMau-
                                                                      h cMt+J         I   Av



                                       Page   3   of3
                               ll/aiver of Semice of JP
